DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments to the claims are acknowledged. 
Claims 3, 6-7 and 10-14 are cancelled.
Claims 15-19 are new.
Claims 1, 2, 4, 5, 8, 9 and 15-19 are under examination.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claims 1, 2, 4, 5, 8, 9 and 15-19 are rejected under 35 U.S.C. 102(b) as being anticipated by Turner et al. (US 5,101,970).
	Turner et al. teach a sealable plastic envelope (i.e. at least one DNA blood sample storage area and container; envelope reads on being a container) capable of storing a blood sample for future use (col. 3, line 4-14), as in claims 1, 2, 4, 5, 8, 9, and 15-19.

	Turner teaches a card for printing the identification of a subject (i.e. a selected area for attaching identification identifiers and official certification proof area) and area for finger prints of the subject (col. 3, lines 45-56); Turner teaches a sealable plastic envelope (i.e. a sample storage container) into which a card with identification information (i.e. area for identification indicators) and attached sample are placed (col. 3, line 66 to col. 4, line 2), as in claim 1.
	Turner teaches that the biological sample, such as hair, is attached to the back of the card (col. 3, lines 57-60), as in claim 1.
	Turner teaches a card with area for printing a subject’s identification information. The teaching of Turner reads on the claimed “official certification proof area” which includes “an official authentication portion whereby identity is validly established.” The recitation that the area on the instantly claimed system includes information that is “official” is an intended use of the area. The structure and function of the card of Turner meets the limitation of the claimed “certification proof area,” because both are areas on a card or substrate capable of carrying printed information.  
		Turner teaches a lancing tool for piercing a finger to drawn blood (col. 3, lines 4-14), as in claim 4.
	Turner teaches a cloth patch for receiving and securing a blood sample (i.e. a DNA blood sample filter paper)(col. 3, lines 4-14), as in claims 5.

	Turner teaches an identification card which has printed on one side a matrix for receiving the fingerprints of an individual and space for providing the identity of the person whose fingerprints appear on the card is also provided (col. 2-3, connecting paragraph)(i.e. official certification proof area whereby official provenance is attached to certify authenticity), as in claim 1.
	Claims 15-19 recite limitations drawn to the information on the official authenticating portion of the card:
	Claim 15 recites that the official authentication portion is a government issued identification item. Turner teaches decals with the word “SEALED” (col. 3, lines 25-32 and Figure 1, item 25).Claims 16-19 recite that the government issued identification certificate is a sate issued ID card, federally issued ID card; a raised stamp; and holographic image. 
	However, the identifying information printed on a card is non-functional descriptive material. See MPEP 2111.05, Section B “Evidence Against a Functional Relationship” which states: 
	Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Another example in which a product merely serves as a support would deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
	Similarly herein, as with the above MPEP examples, the card only serves as support for the printed material. The claimed printed material on the “official authenticating portion” of the card does not have a functional relationship with the substrate and only serves to convey information about a person. Therefore, Turner’s teaching of a card with space for information reads on the limitations of the claims. The information printed on the card does not further limit the claimed system.

	
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
Applicants argue that the instant claims now recite an official certification proof area whereby official provenance is attached.
In response, Turner teaches a card for displaying information as well as decals. The recited limitations drawn to the information being of “official provenance,” is non-functional descriptive material and an intended us of the information in the area of the claimed system. The characterization of the information as being somehow “official” does not further limit the structure or function of the claimed area which is one for displaying information. 
Applicants argue that the Turner system can not be used to register with the Motor Vehicle Department of a state to obtain a driver’s license or to obtain a passport.
In response, Applicants are arguing an intended use of the claimed system. The structural parts of the claimed system do not distinguish from the structural components taught by Turner. The metes and bounds of the structures claimed herein encompass the structures of the biological sample storage envelope and attached card as taught by Turner.

Applicants are arguing limitations that do not meaningfully further limit the claimed system. Printed material on a substrate which is nonfunctional descriptive material such as text merely meant to inform or convey information unrelated to the substrate, does not further limit the substrate. Herein, the identification information or a subject’s official government information does not have a relationship with a card or substrate upon which said information can be printed. Such a substrate is only intended to display the information. The structure of the identification card of Turner meets the limitations of the instantly claimed “official certification proof area.”  
 
Examiner Interview
Applicant is advised s/he may contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and/or newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

Email communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject  MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631